Citation Nr: 1701353	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-02 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for Osgood Schlatter's disease of the bilateral knees.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972 in the United States Navy. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia (Atlanta RO). 

The Veteran also appealed a February 2014 rating decision, which granted entitlement to nonservice-connected pension benefits.  The RO, however, has not yet certified this issue to the Board, indicating that additional development may be ongoing.  Therefore, the Board will not take jurisdiction of this issue at this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The claims file indicates that the Veteran has received disability benefits from the Social Security Administration (SSA).  See May 2008 correspondence.  To date, no attempt has been made to obtain these records.  As such, pursuant to the duty assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

A remand is also necessary to obtain any outstanding VA treatment records.  In January 2009, the Veteran indicated that he received treatment at the Lake City VA Medical Center (VAMC) from the 1980s to 2006; at the Tallahassee VA Outpatient Clinic (OPC) from 1995 to 2008; and at the Albany VA Community Based Outpatient (CBOC) from 2006 to 2010.  The claims file currently includes VA treatment records from the Lake City VAMC dated in January 1985 and June 1989; from the North Florida/South Georgia VA Health System, which includes the Tallahassee OPC, dated from June 1994 to December 2008; and from the Dublin VAMC, which includes the Albany CBOC, dated from October 2005 to June 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is required to obtain any additional outstanding records of VA treatment records, including from the Lake City VAMC dated from 1980 to 2006 and from the Albany CBOC dated since June 2012.  See 38 C.F.R. § 3.159 (c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees and feet.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including from the Lake City VAMC dated from 1980 to 2006 and from the Albany CBOC dated since June 2012.

2.  The AOJ should obtain a copy of any decision(s) to grant or deny SSA benefits to the Veteran and the records upon which any decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



